Order entered March 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00032-CR

                                LYDIA L. CURTIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-82230-08

                                           ORDER
       Appellant has informed the Court that she wishes to file a pro se response to the Anders

brief filed by appellate counsel and has requested an extension of time to do so. Accordingly, we

ORDER appellate counsel Doris Berry to provide appellant with copies of the clerk’s and

reporter’s records. We further ORDER Ms. Berry to provide this Court, within THIRTY

DAYS of the date of this order, with written verification that the record has been sent to

appellant.

       We ORDER appellant to file her pro se response by JUNE 10, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court, and to Doris Berry.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Lydia Curtis,

Collin County Detention Facility, 4300 Community Avenue, McKinney, Texas 75071.




                                                 /s/    DAVID EVANS
                                                        JUSTICE